DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Status of Claims
	Claims 1-20 are pending of which claims 1, 13 and 19 are in independent form. 
Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser, Mary Beth et al.  "Oracle Database", 31 July 2017, XP055573039, chapters 1, 8, 9, 10, [Roeser] (AAPA) in view of SILVESTRE; OLIVIER et al. (US 20120226698 A1) [Silvestre] in view of Rabinovich; Andrew et al. (US 20150170001 A1) [Rabinovich].

Regarding claims 1, 13 and 19, Roeser discloses, a method of providing [food-related] information, the method comprising: receiving a user-generated [food-related] query from a user computing device; generating, in response to the query, a subject identifier indicative of a [food- related] subject of the query (SQL providing statements for a variety of tasks, including: Querying data, as disclosed in D1, page 1-2, chapter "How SOL Works", ultimate paragraph, lines 23-24); 
accessing at least one computer database comprising a plurality of tables, each table of the plurality of tables having a [food-related] subject, each table of the plurality of tables comprising a top-level record corresponding to the subject of the table and a plurality of lower-level records that correspond to members of the subject of the table and that are hierarchically organized within the table (If a table contains hierarchical data, then you can select rows in a hierarchical order, as disclosed in D1, page 9-3, first sentence), each lower-level record of the plurality of lower-level records comprising: a first identifier indicative of the lower-level record; at least one second identifier corresponding to the first identifier of another record in the table; and a third identifier corresponding to the top-level record of the table (A foreign key constraint requires values in one table to match values in another table, as disclosed in D1, page 8-4, fourth bullet point); and 
transmitting multiple tables of the plurality of tables to the user computing device, the multiple tables comprising a primary table and at least one other table, the primary table comprising lower-level records having third identifiers that correspond to the subject identifier (A query is an operation that retrieves data from one or more tables or views, as disclosed in D1, page 9-1, chapter "About Queries and Subqueries", first sentence,).
However Roeser does not explicitly facilitate food related queries.
Silvestre discloses, food related queries (A system and method for providing an information repository that optimizes profiles of sensory characteristics of food or drink products. The system receives user preferences or search criteria of similar sensory characteristics to match against food or drink products in a database with a very high degree of certainty or accuracy [abstract], [0022]-[0027], [0030]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Silvestre’s system would have allowed Roeser to facilitate food related queries. The motivation to combine is apparent in the Roeser's reference, because there a need for internet resource or database that can understand user tastes or preferences, and match those tastes and preferences with suitably-profiled food or drink objects in a database.
However neither Roeser nor Silvestre explicitly facilitates wherein the multiple tables are transmitted to the user computing device without receiving an additional user-generated food-related query from the user computing device.
Rabinovich discloses, wherein the multiple tables are transmitted to the user computing device without receiving an additional user-generated food-related query from the user computing device (FIG. 4 is a flow chart of an example process for providing additional information for a 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Rabinovich’s system would have allowed Roeser and Silvestre to facilitate wherein the multiple tables are transmitted to the user computing device without receiving an additional user-generated food-related query from the user computing device. The motivation to combine is apparent in the Roeser and Silvestre's reference, because there a need to improve food classification using machine learning systems.

Regarding claims 2 and 14, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the lower-level records of the primary table are connected to one another in a node-to-node structure (Roeser: see Fig. 9-1, also see hierarchical queries, nodes and tables and the relationship between them, pages 9-2 to 9-7).

Regarding claim 3, the combination of Roeser, Silvestre and Rabinovich discloses, wherein at least some of the lower-level records of the primary table are connected to at least some of the lower-level records of the at least one other table in the node-to-node structure (Roeser: see Fig. 9-1, also see hierarchical queries, nodes and tables and the relationship between them, pages 9-2 to 9-7).

Regarding claims 4, 16 and 20, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the food-related query comprises a text string and generating the subject identifier comprises: accessing at least one alias table; searching for a term of the at least one alias table that matches at least a portion of the text string; obtaining the subject identifier that corresponds to the matched term of the at least one alias table; and determining, based at least in part on the subject identifier, the primary table and the at least one other table to be transmitted to the user  computing device (Roeser: using subqueries in 9-16,17 is related to accessing alias table).

Regarding claim 5, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the food-related query further comprises a realm identifier that identifies a realm of the food-related query, the realm selected from the group consisting of: food; equipment; preparation; recipe; and restaurant (Silvestre: A system and method for providing an information repository that optimizes profiles of sensory characteristics of food or drink products. The system receives user preferences or search criteria of similar sensory characteristics to match against food or drink products in a database with a very high degree of certainty or accuracy [abstract], [0022]-[0027], [0030]. The food information can also be used to provide more general pairing for all users and even create a entire section dedicated to food where users can search for specific food tastes and aromas, and the system can provide the food information or third party recipes for a specific food dish matching their search criteria. In still yet other implementations, the system can provide, via the webpage 270, information as to which restaurant of a number of restaurants represented in the database offer the food dish that matches a user's preferences or search criteria ¶ [0057]).

Regarding claim 6, the combination of Roeser, Silvestre and Rabinovich discloses, wherein accessing the at least one alias table comprises accessing one or more alias tables corresponding to the realm identified by the realm identifier (Roeser: using subqueries in 9-16,17 is related to accessing alias table).

Regarding claims 7 and 17, the combination of Roeser, Silvestre and Rabinovich discloses, wherein determining the at least one other table comprises accessing and using at least one template of a plurality of templates, the at least one template specifying a set of other tables which vary from the primary table in one or more attributes (Roeser: template name in 8-38,39. Also see 10-116,117).

Regarding claim 8, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the food-related subject of each table is selected from the group consisting of: a food class, a food preparation technique, and a food preparation tool (Silvestre: the input data can be a string of search terms such as food or drink type, geographical information of origin of the food or drink product, cost or price information, or any other key words or terms for searching the food or drink product. Preferred exemplary graphical user interfaces for receiving the input data are shown in FIGS. 4A and 4B and described further below ¶ [0032], [0042]).

Regarding claim 9, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the members of the subject of the table comprise derivative forms of the subject (Silvestre: ranking and offering alternative food ¶ [0057], [0065]).

Regarding claim 10, the combination of Roeser, Silvestre and Rabinovich discloses, wherein at least some tables of the plurality of tables each corresponds to a single food ingredient and each lower-level record of the table corresponds to a derivative form of the single food ingredient of the table (Silvestre: see Fig. 9).

Regarding claim 11, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the at least one second identifier comprises at least one link to at least one other record in the table (Roeser: (Roeser: EQUALS_PATH Condition 6-22,23. Dblink_info, table 7-11, page 7-340; ALTER DATABASE LINK, pages 10-92,93).

Regarding claims 12 and 15, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the third identifier comprises a direct link to the top-level record of the table (Roeser: (Roeser: EQUALS_PATH Condition 6-22,23. Dblink_info, table 7-11, page 7-340; ALTER DATABASE LINK, pages 10-92,93).

Regarding claim 18, the combination of Roeser, Silvestre and Rabinovich discloses, wherein the at least one processor is in operative communication with the plurality of user computing devices via the internet (Silvestre: see Fig. 1, devices connected through wireless network and LAN).


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/18/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154